DETAILED ACTION
This is the initial Office action for application SN 17/148,639 having an effective date of 14 January 2021 and a provisional priority date of 30 January 2020.  An IDS was filed on 07 June 2021. Claims 1-24 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (US 2018/0230394) in combination with GAO et al (US 2019/0062668).

HAN discloses that it has surprisingly been found that where the PAO molecules have an average pendant group length comparable to the average side chain group length of the AA base stock, significant improvement in oxidative stability has been found compared to blends in which the PAO base stocks have significantly shorter pendant group length than the side chain group length of the AA base stock [0009]. 
	HAN discloses that preferred AA base stocks include alkylated naphthalene [0047].  HAN discloses that when the weight % of the PAO base stocks in the blend is in the range of about 70 wt.% to 80 wt.%, the most pronounced synergistic effect (i.e., improvement) in oxidative stability is observed [0070].  
HAN discloses that the lubricant blend can also include any one or more additives as is common in the art including oxidation inhibitors, antioxidants, dispersants, detergents, anti-wear agents, and others [0074].  Although HAN does not set forth specific additives, GAO et al [“GAO”] is added to teach that the claimed additives are conventional in the art.
GAO discloses an ashless lubricating oil composition comprising a lubricating oil base stock as a major component and a mixture of (i) at least one ashless antiwear additive, (ii) at least one ashless detergent, and (iii) at least one aminic antioxidant, as minor components.  
GAO discloses that suitable ashless antiwear agents include phosphorus-containing additives such as amine phosphates [0029] which may be added in an amount of from 0.01 to 2% by weight of the lubricant composition [0041].  

GAO discloses that suitable antioxidants include aminic antioxidants which may be used alone or in combination with phenolic antioxidants [0078] which may be used in an amount of from 0.01 to 5 weight % [0080].  
GAO discloses that the lubricating oil base stocks may include PAO fluids [0088], alkylated naphthalene base stocks [0090] and others.  
Having the prior art references before the inventor at the time the invention was made it would have been obvious to have added a mixture of (i) at least one ashless antiwear additive, (ii) at least one ashless detergent, and (iii) at least one aminic antioxidant, as disclosed in GAO to the blended lubricant disclosed in HAN if so desired.  HAN provides motivation for the addition of conventional additives in [0074].  Since the added components are ashless and contain zero sulfur, the claimed requirements of ash content of less than about 0.05 mass % and sulfur content of less than about 0.05 mass % are met.  Since the same ashless antiwear additive disclosed in GAO is claimed (amine phosphate), the claimed requirement of phosphorus content of less than about 0.05 mass% is also met.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blain et al (US 2012/0322705) disclose a Group IV/Group V lubricating composition providing improved anti-oxidation performance comprising 5-40 wt.% of alkylated naphthalene as a Group V base oil component, and at least 30 wt.% of a Group IV base oil component such as one or more polyalphaolefin base stocks.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 28, 2021